 

OEM Agreement

 

This OEM Agreement (hereinafter referred to as “This Agreement”) is made and
entered into by and between NGEN Technologies USA Corp. (hereinafter referred to
as “NGEN”) and Samsung Industry Co., Ltd. (hereinafter referred to as
“Samsung”):

 

WITNESSETH

 

WHEREAS, in connection with the OEM transaction of muffler (hereinafter referred
to as “This Product”), “NGEN” desires to commission “Samsung” to produce the
structure of this Product and to purchase the finished Product, and “Samsung”
desires to sell the finished Product to “NGEN”.

 

Now, THEREFORE, in consideration of the premises and covenants contained herein,
the parties hereto agree as follows:

 

Article 1. Purpose

 

“NGEN” shall commission “Samsung” to produce the structure of this Product,
provide “Samsung” with equipment needed for the production thereof, and purchase
the finished Product from “Samsung” subject to terms and conditions herein
provided.

 

Article 2. Basic Principles

 

2.1 The transaction shall be conducted on the basis of respect for mutual
interest and the principle of good faith.     2.2 This Agreement shall take the
precedence over any individual agreement or other ancillary agreement
contradictory to this Agreement.     2.3 This Agreement shall be for 36 months
from the effective date of this Agreement

 

Article 3. Individual Agreement

 

3.1 This Agreement shall be common to all individual agreements of this Product,
and an individual agreement shall consist of “NGEN’s” issuance of a purchase
order to “Samsung” and “Samsung’s” acceptance of it; provided, however, that in
the event of having intention to reject the purchase order, “Samsung” shall
declare the intention of rejection within 10 days from the date of receiving the
purchase order from “NGEN”. If such an intention of rejection is not declared
within the said period, the agreement shall be deemed to be concluded.

 

 

 

 

Article 4. Details of Individual Agreement

 

4.1 An individual agreement shall define the date of order; the name, quantity,
unit price, delivery date, delivery place, and inspection method & time of
ordered parts; and the other terms and conditions of order.     4.2
Notwithstanding the provision of 4.1, “NGEN” and “Samsung” may consult with each
other about some details of the individual agreement and define an ancillary
agreement in advance.     4.3 To initiate the terms of this OEM Agreement, Ngen
Technologies shall remit advance payment of$9,000,000 USD to Samsung for
equipment and parts as defined hereto and to the Samsung bank account identified
in the annex of this Agreement. It is agreed by both parties that the ownership
of the equipment shall be reserved by “NGEN”, and in case of “NGEN’s” request
for its return, “Samsung” shall return it without delay.     4.4 List of
equipment to be purchased by Samsung

 

  - NDT/CNC/Automation    

(Model Name(=NDT) : LAROEN-35 )

(Model Name(=CNC) : K300CNC )

        - Noise meter , Exhaust gas meter     (Model Name(=Noise meter) :
GDS-3502 )     (Model Name(=Exhaust gas meter) : SEMTECH_LDV , SEMTECH_HDV )    
    -

Hot vibration Thermal Shock testing/Automation

(Model Name : VC062D )

        -

MIG(Material Inert Gas) Welding Machine

(Model Name : RS8LAKH , BOBCAT250AC/D )

 

4.5 The payment shall include parts and labour for a total of 150,000 units,
paid in advance. Samsung agrees to ship finished products every 90 days and in
accordance with the schedule outlined in this agreement.

 

Article 5. Validity of Individual Agreement

 

5.1 Even in the event that this Agreement is terminated due to rescission or
expiration, this Agreement shall remain effective with respect to an individual
agreement concluded under this Agreement unless either party declares intention
to the contrary.

 

Article 6. Method for Use

 

6.1 The method for the use of this Product shall be the user instructions of the
Product separately approved by “NGEN”. Provided, that in the event that law
revision or other circumstances demand change in the use of this Product, “NGEN”
and “Samsung” may consult with each other and change the method for use.     6.2
In the event that the need for change in the terms and conditions of the
agreement, such as delivery price and delivery period, is acknowledged, “NGEN”
and “Samsung” may decide thereon by mutual consultation.

 

 

 

 

Article 7. Trademark

 

7.1 “Samsung” shall display “NGEN’s” trademark on this Product and its package.
The type and method of displaying a trademark shall be determined by “NGEN”, and
“Samsung” shall display it accordingly.     7.2 “Samsung” shall not not sell
this Product bearing “NGEN’s” trademark to any third party other than “NGEN” nor
misuse “NGEN’s” trademark for a purpose other than this Agreement.

 

Article 8 (Trademark Guarantee)

 

8.1 “NGEN” shall guarantee that it will place an order for more than 800,000
Products with “Samsung” in 2018. As for the guaranteed quantity of Products to
be ordered after 2018, it shall be determined separately by mutual consultation
between the parties hereto.

 

Article 9. Delivery Price

 

9.1 The delivery price including packaging charge and the cost of transportation
to a delivery place designated by “NGEN” shall be determined separately by
mutual consultation between “NGEN” and “Samsung”.

 

Article 10. Inspection before Delivery

 

10.1 “Samsung” shall conduct the inspection of this Product before delivery
according to standards for inspection determined separately between “NGEN” and
“Samsung”.     10.2 “NGEN” shall inspect this Product at “Samsung’s” factory
with “Samsung’s” cooperation, and check whether this Product conforms to rules
or standards set by mutual consultation between “NGEN” and “Samsung”.

 

Article 11. Delivery

 

11.1 “Samsung” shall deliver this Product within an appointed period of delivery
to a place designated by “NGEN” according to the standards of an individual
agreement.     11.2 In the event that this Product cannot be delivered within a
period of delivery, “Samsung” shall notify “NGEN” thereof without delay, and
follow “Ngen’s” directions.

 

Article 12. Period of Delivery

 

12.1 The period of delivery means the deadline for delivering ordered products
to a place designated by “NGEN”, and shall be set in each individual agreement
by mutual consultation between the parties hereto.

 

 

 

 

Article 13. Delivery

 

13.1 “Samsung” shall deliver a quantity of ordered products determined by “NGEN”
according to a procedure specified separately by mutual consultation between the
parties hereto.     13.2 In the event of abnormal delivery such as the
precedence or delay of delivery, or excess or shortage in quantity, “Samsung”
shall take necessary action promptly under “Ngen’s” direction.     13.3 In the
event that abnormal delivery under 13.2 occurs for a reason attributable to
“Samsung”, “Samsung” shall compensate for “Ngen’s” damage caused thereby.    
13.4 “NGEN” shall not delay or refuse the receipt of delivered products when
there is no reason therefor attributable to “Samsung”, and in the event that
“Samsung” suffers damage from the unjustifiable delay in or refusal of receiving
delivered products, “NGEN” shall indemnify “Samsung” for the damage.

 

Article 14. Receiving Inspection

 

14.1 “NGEN” shall conduct receiving inspection within 7 days after the delivery
of this Product, according to a separate agreement, and notify the results
thereof to “Samsung” without delay; provided, however, that visual inspection
and receiving inspection shall be conducted in accordance with the inspection
under 8.2     14.2 In the event of failure to pass the receiving inspection,
“Samsung” shall repair relevant products for free without delay.

 

Article 15. Transfer of Ownership

 

15.1 The ownership of this Product shall be transferred to “NGEN” upon the
Product’s passing the receiving inspection pursuant to Article 14.

 

Article 16. Burden to Bear Risk

 

16.1 In the event that the whole or part of this Product is lost or broken, or
deteriorated before it passes the receiving inspection (or payment is made) for
a reason not attributable to “NGEN”, “Samsung” shall indemnify “NGEN” for damage
caused thereby.

 

Article 17. Payment

 

17.1 “Samsung” shall bill “NGEN” for this Product, which passes the receiving
inspection set forth in Article 11, by the end of each month, and “NGEN” shall
deposit the price of this Product into the account of a bank designated by
“Samsung” by the end of the next month.

 



 

 

 

Article 18. Liability for Warranty against Defect

 

18.1 In the event that any other defect is found within one (1) year after this
Product passes the receiving inspection, “NGEN” shall have “Samsung” assume the
liability for it, and the liability shall be accepted such as repair, exchange,
price discount, and damages for the defect, within a reasonable period.     18.2
As for the repair or exchange of this Product under 18.1 after “NGEN” shipped it
to a third party, the liability therefor shall be assumed by “NGEN”, and
“Samsung” shall carry out part replacement or technical guidance in connection
therewith.     18.3 In the event that “NGEN” and “Samsung” fail to agree about
liability for hidden defect, they shall follow a procedure and a method to be
validated objectively such as the decision of a reputable third party.

 

Article 19. After-sale Service

 

19.1 After-sale service on this Product between “NGEN” and “Ngen’s” customer
shall be carried out on “Ngen’s” own responsibility, with the exception of cases
set forth under Article 18; provided, however, that if it is impossible for
“NGEN” to conduct repair, “NGEN” may entrust repair to “Samsung” for
consideration, and details thereon shall be determined by mutual consultation
between “NGEN” and “Samsung”.     19.2 “Samsung” shall accede to “Ngen’s”
entrustment as well as provide “NGEN” with technical data needed for the
after-sale service under 19.1,, and conduct technical education and technical
guidance in relation to the service.     19.3 “Samsung” shall retain maintenance
parts of this Product for 5 years after final delivery to “NGEN”, and the parts
shall be determined by mutual consultation between “NGEN” and “Samsung” so that
the parts may be provided for consideration in the event of “Ngen’s” need for
them for maintenance.

 

Article 20. Product Liability

 

20.1 “Samsung” shall do its best lest defect occur in parts ordered by “NGEN”,
and perform all obligations related to product liability.     20.2 If it is
expected that this Product delivered to “NGEN” inflicts damage to a third
party’s property or body, “Samsung” shall contact “NGEN” promptly, and handle
and remedy it in consultation with “NGEN”.     20.3 In the event that “NGEN”
confirms damage, “Samsung” shall cooperate with “A’s” handling and remedy under
“A’s” direction. Expenses for handling and remedying damage shall be determined
by mutual consultation between “NGEN” and “Samsung”.

 

Article 21. The Practice of and the Application for Industrial Property

 

21.1 In the event of a conflict with a third party over industrial property in
relation to this Product, “Samsung” shall be responsible for it and address it.
And in the event of damage to “NGEN” caused thereby, “Samsung” shall indemnify
“NGEN” for the damage; provided, however, that “NGEN” shall be responsible for a
conflict over industrial property caused by user instructions or a trademark
designated by “NGEN”.     21.2 In the event that while fulfilling this
Agreement, “Samsung” comes up with an invention based on technical information
about this Product provided by “NGEN”, “NGEN” and “Samsung” shall determine in
mutual consultation whether to apply for industrial property right related to
the invention, or to whom the industrial property right will be reserved in case
of application.     21.3 The provisions of this Article shall survive the
termination of this Agreement.

 



 

 

 

Article 22. Confidentiality

 

22.1 “NGEN” and “Samsung” shall not disclose to third parties confidential
information on the other party’s technology or business obtained during the
performance of this Agreement or individual agreements without the other party’s
consent for 5 years after the termination of this Agreement as well as during
the term of this Agreement.     22.2 In the event of violating the provision of
22.1 and causing damage to the other party, either party shall indemnify the
other party for the damage.

 

Article 23. Suspension of Production

 

23.1 When “Samsung’s” commercial production of this Product is conspicuously
poor or is judged to be impossible, “Samsung” shall notify “NGEN” of the reason
therefor until 3 months before the suspension of production and consult with
“NGEN” about the quantity of the final order and measures thereafter.

 

Article 24. Rescission for the Future

 

24.1 In the event that either party has any of the following reasons, the other
party can rescind the whole or part of this Agreement or individual agreements,
and claim damages therefor.

 

  1. Upon violating any provision of this Agreement or an individual agreement,
if not remedied within a considerable period after receipt of written notice
from the other party         2. Upon being subjected to business suspension,
business license revocation or business registration revocation from supervisory
authorities         3. Upon being put up for auction due to provisional
attachment, provisional disposition, compulsory execution, security right
execution, etc., or going into liquidation due to bankruptcy, composition,
corporate reorganization, etc.         4. Upon any reason for payment
suspension, insolvency etc.

 

Article 25. Forfeiture of Benefit of Time

 

25.1 When a reason falling under any provision of Article 24 occurs to either
party, the relevant party shall forfeit the benefit of time in regard to all
obligations arising from transaction.



 

Article 26. Term of Agreement

 

26.1 The effective term of this Agreement shall be eighteen months from the date
on which it is executed; provided, however, that this Agreement shall be
extended one (1) year again unless either party give a notice to the contrary,
and thereafter the above shall again apply.

 

Article 27. (Matters of Negotiation)

 

27.1 In regard to any matter not set forth in this Agreement or causing
disagreement on its interpretation, both parties hereto shall make efforts to
settle it by amicable negotiation.

 

Article 28. Jurisdiction

 

28.1 The court having jurisdiction over any litigation arising from this
Agreement shall be a court determined by mutual agreement between the parties
hereto. In the event that the parties hereto fail to reach the agreement, a
court having jurisdiction over the location of “Ngen’s” office shall be the
competent court.

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed, signed and sealed this
Agreement in duplicate, and one copy hereof shall be retained by each party.

 

Jan 25, 2018

 

[ex10-1_001.jpg] 

 

 

 

Appendix I. Samsung Bank account information

 

Deposit using Certified Bank Draft or Certified Cheque (no wire transfer via
swift)

KEB Hana Bank Canada

4960 Yonge Street, Toronto Ontario M2N 6K1

 

Further Credit to:

Samsung Industry Co., Ltd.

Account Number: 161-890017-56938

 

 

 

 

Appendix II. Production Schedule

 

[ex10-1_002.jpg]

 



 

 

 